Case 8:19-cv-01673-AEP Document 272 Filed 10/26/20 Page 1 of 2 PageID 3031




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


   JOHNSON & JOHNSON, et al.,

                 Plaintiffs,

   v.                                                Case No. 8:19-cv-1673-T-AEP

   XS SUPPLY, LLC, et al.,

                 Defendants.
                                            /

                                            ORDER

          This cause comes before the Court upon the Lion Heart Defendants’ Motion for

   Protective Order Regarding the Depositions of the Lion Heart Defendants and to Temporarily

   Stay Case Pending Completion of Criminal Proceedings (Doc. 264) and the Stipulated Motion

   and Proposed Order Concerning Stay of Party Depositions and Revised Case Schedule (Doc.

   269). Upon consideration, it is hereby

          ORDERED:

          1.     The Lion Heart Defendants’ Motion for Protective Order Regarding the

   Depositions of the Lion Heart Defendants and to Temporarily Stay Case Pending Completion

   of Criminal Proceedings (Doc. 264) is DENIED AS MOOT.

          2.     The Stipulated Motion and Proposed Order Concerning Stay of Party

   Depositions and Revised Case Schedule (Doc. 269) is GRANTED.

          3.     The depositions of all party deponents, including fact witnesses and Rule

   30(b)(6) designees, are STAYED until February 12, 2021.

          4.     The deadline for the close of fact discovery is extended up to and including

   March 26, 2021.
Case 8:19-cv-01673-AEP Document 272 Filed 10/26/20 Page 2 of 2 PageID 3032




          5.      The deadline for filing dispositive motions is extended up to and including April

   23, 2021.

          6.      The deadline for responding to dispositive motions is extended up to and

   including May 21, 2021.

          7.      The Clerk is directed to update those deadlines. All other deadlines remain,

   including trial beginning on October 4, 2021.

          8.      XS Supply and the Lion Heart Defendants shall not seek a further extension or

   stay of discovery or the trial in this action on the basis of any criminal investigation or any

   indictment, plea, conviction, or other criminal proceeding concerning Ms. Nascimento or any

   of the Lion Heart Defendants or XS Supply.

          DONE AND ORDERED in Tampa, Florida, on this 26th day of October, 2020.




   cc:    Counsel of Record




                                                   2
